Citation Nr: 9901448	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  94-05 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for sores on feet.

3.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran has active service from March 1980 to September 
1980.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for pes planus, sores on feet and a psychiatric 
disorder.  The veteran filed timely notices of disagreement 
and perfected substantive appeals.  In July 1993, the veteran 
testified at a hearing before a hearing officer of the RO.  
The issue of service connection for sores on the veterans 
feet will be discussed in the Remand portion of this 
decision.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that service connection is 
warranted for pes planus, sores on feet and a psychiatric 
disorder.  He asserts that his pre-existing bilateral pes 
planus was aggravated by service and that his psychiatric 
disorder was first manifested during his period of active 
service.  He alleges that he was treated for the foregoing 
disabilities while on duty during his active service, and 
that, since his separation from service, he has continued to 
experience symptoms.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports the 
veterans claim for service connection for pes planus and 
that he has not submitted evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for a psychiatric disorder is well 
grounded.


FINDINGS OF FACT

1.  All evidence necessary and available for an equitable 
resolution of the veteran's claims has been obtained.

2.  The preservice pes planus underwent a chronic increase in 
severity beyond natural progress during active duty. 

3.  There is no competent medical evidence of record showing 
the presence of a current psychiatric disorder.


CONCLUSIONS OF LAW

1. The preservice pes planus was aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.306 (1998).

2.  The claim for service connection for a psychiatric 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved is whether the 
veteran has submitted a well-grounded claim for service 
connection for the aforestated disabilities.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991), a person who submits a claim for benefits 
administered by the Secretary has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  A well 
grounded claim is described as one which is plausible, one 
that is meritorious on its own or capable of substantiation.  
See Robinette v. Brown, 8 Vet. App. 69, 73-74 (1995); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The truthfulness of 
evidence is presumed for purposes of determining if a claim 
is well grounded.  Robinette, 8 Vet. App. at 75-76; King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The United States Court of 
Veterans Appeals (Court) has further held that in order for a 
service connection claim to be well grounded, there must be 
competent evidence of a current disability (medical), of 
incurrence or aggravation of a disease or injury in service, 
and of a nexus between the in-service injury or aggravation 
and the current disability (medical).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995). 

Compensation is payable to a veteran for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1131 (West 
1991).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1998).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(1998). However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).  A preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is specific finding that the increase 
in disability is due to the natural progress of the disease. 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (1998).).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b) 
(1998).

Personality disorders and mental deficiency are not diseases 
or injuries within the meaning of the applicable legislation.  
38 C.F.R. § 3.303

I. Pes Planus

Review of the record indicates that the veteran's claim of 
service connection for pes planus is well grounded. 38 
U.S.C.A. § 5107(a).  VA, therefore, has a duty to assist the 
veteran in the development of facts pertinent to his claims. 
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81-82.  In this 
regard, the Board notes that all available pertinent records 
have been obtained and associated with his claims folder.  
Upon review of such material, the Board is satisfied that the 
veteran has been adequately assisted in the development of 
his claim, and that there are no outstanding records which 
the RO has not obtained or attempted to obtain.

The February 1980 service entrance examination showed the 
presence of flat feet, asymptomatic.  The veteran was seen at 
the dispensary in April 1980.  At that time he reported a 
four-day history of numbness in the right foot.  He had 
surgery on his right foot four to five months earlier.  The 
veteran was directed to the brace shops for arch supports.  
Thereafter in April 1980, the veteran reported a one-week 
history of feet pain because his boots were too small.  There 
was point tenderness but with no swelling and good range of 
motion.  The examiner provided an assessment of mild pes 
planus.

A treatment record dated in May 1980 shows that the veteran 
reported unresolved foot problems.  An examination showed 
bilateral flattening of the arches, which was painful.  An 
assessment of moderately severe pes planus was provided.

He was seen in June 1990 for painful feet.  The records dated 
June 3, 1990 and June 6, 1990 show that the prescribed arch 
supports did not offer much help.  The assessment was severe 
flat feet.  He was placed on profile for a 30-day period.  
The records dated June 23, 1990 and June 24, 1990, show that 
the veteran reported painful feet.  Examination revealed mild 
plantar fasciitis with no edema, no erythema, and no 
ecchymosis.  The assessment was moderately severe pes planus.

The report of medical examination dated in September 1980 and 
completed upon the veterans separation from service shows 
that upon clinical evaluation, his feet were clinically 
normal.

At an RO hearing in July 1993, the veteran testified that had 
flat feet prior to service.  He indicated that the long 
marches during his basic training aggravated his existing pes 
planus disability.  He indicated that he has experienced 
symptoms associated thereto ever since and that the use of 
arches and braces, which were provided during service, has 
provided no relief.

On VA medical examination in August 1993, the veteran related 
a history of a motorcycle accident in November 1985 which 
left him paralyzed from the waist down.  Physical examination 
revealed that the veteran was confined to a wheelchair thus 
posture, gait and carriage could not be ascertained.  The 
diagnoses included bilateral fourth degree pes planus, hammer 
toe deformity, second toe of right foot, and trophic ulcers 
on the dorsum and plantar aspect of the right great toe.

To summarize, the service entrance examination showed the 
presence of pes planus.  Therefore, the issue before the 
Board is whether the preservice pes planus was aggravated by 
active duty.

In this regard, at the time of the entrance examination the 
pes planus was described as asymptomatic.  The service 
treatment records indicate that in April 1980, apparently 
during basic training, the pes planus became symptomatic.  He 
was treated frequently between April and June 1980.  He was 
furnished arch supports, which failed to alleviate his 
symptoms.  During service, the severity of the pes planus was 
classified as mild, severe, and moderately severe.  The Board 
is aware that the separation examination report shows no 
evidence of pes planus.  However, the veteran has stated that 
continued to experience symptoms related to the pes planus 
following his release from active duty.  Lay statements are 
considered to be competent evidence when describing a symptom 
of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Additionally, the recent VA examination showed 
bilateral fourth degree pes planus.  

In view of the frequency of the inservice treatment and the 
degree of impairment demonstrated, the Board finds that the 
inservice findings, in and of themselves, show a chronic 
increase in severity beyond normal progression in the degree 
of disability of the pes planus shown at the time of the 
entrance examination.  Accordingly, service connection for 
pes planus is warranted.

II. Psychiatric Disorder

The February 1980 service entrance examination clinically 
evaluated the veterans psychiatric condition as normal.  The 
service administrative records reflect that the veteran was 
counseled on one occasion each in June, July, and August 1990 
for job performance and being absent without leave.  The 
separation examination, dated in September 1980, showed no 
evidence of a psychiatric disorder.

A January 1993 statement from a state rehabilitation service 
indicates that the veteran was accepted in September 1992 
with the disabilities of T-4 paraplegia and mixed personality 
disorder with slight antisocial and narcissistic traits.

The veteran underwent a VA evaluation in August 1993.  The 
veteran reported being honorably discharged after six months 
of service because of personality problems.  He indicated 
that he just couldnt fit in at all.  He related a motorcycle 
accident in which he incurred paralysis from the waist down 
in November 1985.  He stated that he had seen a psychiatrist 
in service but had not sought treatment since separation 
therefrom.  

The veteran also reported that he had a high school 
education, that his appetite comes and goes, and that he 
sleeps fairly well.  He indicated that he was limited to what 
he could do because of his inability to walk and that he had 
no control over his bladder or bowels.

The examiner indicated that the veteran was rather quiet and 
soft spoken.  He expressed himself in a rather slow 
deliberate manner. Associative processes were entirely 
normal.  There were no delusional or hallucinatory elements.  
Mood was normal and sensorium was intact.  He was competent.  
The examiner provided a diagnosis of no psychiatric condition 
found.

The evidence of record does not show that the veteran has a 
current psychiatric disorder.  As previously stated, in order 
to have a well-grounded claim, the must be competent medical 
evidence of a current disability.  The veteran, as a layman, 
is not competent to establish a diagnosis or etiology of a 
condition. See Espiritu, 2 Vet.App. at 494.  Accordingly, 
pursuant to Caluza, his claim is not well grounded and must 
be denied. 
 
The Board notes that the Court has held that, when a claimant 
fails to submit a well-grounded claim under 38 U.S.C.A. § 
5107(a) (West 1991), VA has a duty under 38 U.S.C.A. § 
5103(a) (West 1991) to advise the claimant of the evidence 
required to complete the application.  In the case at hand, 
the Board finds that the rating decision and statement of the 
case adequately informed the veteran of the lack of evidence 
to support his claim. See Robinette v. Brown, 8 Vet.App. 69 
(1995); Meyer v. Brown, 9 Vet.App. 425, 429 (1996).

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process regarding his claim for service 
connection for a psychiatric disorder, the Board concludes 
that he has not been prejudiced by this decision.



ORDER

Entitlement to service connection for pes planus is granted.  
Entitlement to service connection for a psychiatric disorder 
is denied.


REMAND

As previously set forth, service connection has been granted 
for the pes planus.  This grant raises the issue of service 
connection bilateral foot sores on a secondary basis.  The RO 
has not had the opportunity to adjudicate this aspect of the 
veterans claim.

Accordingly, in order to ensure the veterans right of due 
process, the case is Remanded for the following actions:

1.  The RO should inform the veteran that 
he has the opportunity to submit 
additional evidence and arguments in 
support of his claim for service 
connection for bilateral foot sores on a 
direct basis and as secondary to the 
service connected pes planus. 

2.  Following any development deemed 
appropriate by the RO, the RO should 
readjudicate the issue of service 
connection for bilateral foot sores on a 
direct basis and as secondary to the 
service connected pes planus, to include 
consideration of Allen v. Brown, 7 Vet. 
App. 439 (1995). 

3.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, to include the 
appropriate law and regulations 
pertaining to service connection on a 
secondary basis, and an opportunity to 
respond.  The case should thereafter be 
returned to the Board for further review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
